DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a cryopreserved population of endocrine cells that express CHGA, in the reply filed on 5/14/2021 is acknowledged.  Claims 21-33 read on the elected invention. Claims drawn to non-elected Group II have been cancelled. 
Claims 21-33 have been considered on the merits.

Claim Interpretation
	Claim 21 is directed to a cryopreserved population of cells, comprising said cells and a cryopreservative.  The amount of cryopreservative is understood to be an amount sufficient to permit cryopreservation of the cells.  To be cryopreserved cells must be combined with an effective amount of cryopreservative.  While the cells and the cryopreservative may each, individually, be products of nature, the combination of the two (in amounts effective to permit cryopreservation of the cells) serves to impart a new property to the cells, namely the ability to be cryopreserved (stored at below freezing temperatures for prolonged periods of time, and then reanimated).  Cryopreserved cells are patent eligible under 35 USC 101 as they have a markedly different property than non-cryopreserved cells. 
	The cells of the composition must comprise a population of endocrine cells.  The endocrine cells are further defined by physical and functional limitations.  The physical limitation is that the cells must express CHGA.  The functional limitation is that the cells must mature into insulin secreting cells if transplanted into a mammalian subject.  The claim does not require the cells to mature into singly-hormonal insulin-secreting cells. 
	Dependent claims 22 and 23 require the endocrine cells to further express insulin or NKX6.1, respectively.  These claims are interpreted as meaning the endocrine cells co-express CHGA and insulin or CHGA and NKx6.1, respectively.
that secrete insulin in response to glucose stimulation in the mammalian subject if transplanted into a mammalian subject.

Drawings
	The drawings filed 6/25/2019 are objected to as they contain color drawings with no granted petition for acceptance of color drawings in the application. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/878530 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate and/or render obvious the instant claims.
Co-pending claim 1 describes a cryopreservation container comprising a cryopreserved combination product and a cryopreservation solution.  The cryopreservation combination product comprises a human endocrine cell population loaded in an implantable semi-permeable encapsulation device, the human endocrine cell population is CHGA+/INS+NKX6.1+ (interpreted as meaning that all of the endocrine cells in said population have this phenotype) and upon thawing and transplantation into a human, matures in vivo into pancreatic islet cells.  Co-pending claim 1 anticipates the composition of current claims 21-27 and 32.  As the encapsulation device is semi-permeable, it necessarily has perforations, and thus copending claim 1 also anticipates current claim 33.
Co-pending claim 8 states the human endocrine cell population comprises human endocrine cell aggregates.  Co-pending claim 8 thus anticipates instant claims 28 and 30 (there is no structural difference between ‘aggregates’ and ‘reaggregates’).
The co-pending claims do not describe the size of the cell aggregates of co-pending claim 8.  However, the reference application specification teaches that the endocrine cell aggregates can be from about 50 microns to about 600 microns in diameter (See PGPub ¶0103).  It is permissible to look to the portion of the reference application that describes subject matter that falls within the scope of a reference claim in order to properly construe the scope of the reference claim.  The size range of the copending claim’s aggregates are thus the same as that required by instant claim 29, it is held that the scope of the copending claim anticipates instant claim 29.  See MPEP 804(II)(B)(2)(a).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 21-28 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezina (US 2014/0186305), in view of Martinson et al (US 2010/01245654).
Rezina has an effective filing date of 12/31/2012, and thus is available as prior art under 35 USC 102(e).
Rezina teach methods of differentiating endoderm progenitor cells, such as pluripotent stem cells, into cells exhibiting characteristics of pancreatic endocrine, by culturing the cells at an air-liquid interface (See Rezina ¶0042).  Rezina generally disclose a six stage protocol to generate cells having characteristics of pancreatic endocrine cells (See Rezina, ¶0085-0091).  At the end of Stage 6 the cells co-express NKx6.1 and CHGA, or NKx6.1 and insulin, or co-express all of NKx6.1, chromagranin A (CHGA) and insulin (See ¶0113, 0149).  
The Stage 6 cells prepared in accordance with the method of Rezina can further be matured into insulin-secreting cells (evidenced by C-peptide production) by transplanting into a mammal (See ¶0146).  The mammal may be a human (See Rezina ¶0159). 
Rezina teach the cells obtainable by their method can be used in methods of treatment of diabetes, comprising implanting the, inter alia, Stage 6 cells into a patient (See ¶0150-156).  Rezina teach the cells may be provided in porous non-degradable devices for implantation (See Rezina ¶0160).
In Example 10 Rezina teach culture of human embryonic stem cells along the six stage protocol results in a cell population comprising a significant (>30%) proportion of cells co-expressing NKx6.1, CHGA, and insulin (See ¶0261).  In Example 11 Rezina teach implanting the NKx6.1+/CHGA+/Insulin+ cells prepared in Example 10 into non-diabetic SCID mice (See Rezina ¶0262 & Table VII).  Rezina report the NKx6.1+/CHGA+/Insulin+ cells resulted in significant early production of C-peptide (See Rezina, ¶00273, Fig. 20).  Official notice is taken that production of C-peptide is indicative of insulin-secretion by pancreatic cells. 

The method of Rezina is comparable to the instant claims as follows:
Regarding claims 21-23: CHGA is a pan-endocrine marker, thus CHGA+ cells are considered endocrine cells.  The NKx6.1+/CHGA+/Insulin+ Stage 6 cells created in Example 10 read on endocrine cells that express CHGA.  Rezina teach that upon transplantation into a mammal, the cells matured into insulin-secreting cells (as evidenced by the early C-peptide production following implantation in Example 11).  
Rezina does not teach cryopreserving the NKx6.1+/CHGA+/Insulin+ Stage 6 cells.  
Martinson et al is also directed to development of pancreatic progenitor cells for use in diabetes therapy.  Martinson et al teach that it is often desirable to store cells after in vitro differentiation, prior to transplantation, so that one can bank, do quality control, and/or other desired procedures and manipulations (See Martinson et al, ¶0055).  Martinson et al teach cryopreservation is a suitable means for storing the cells.  Martinson et al teach methods for cryopreserving cells, including combining the cells with appropriate amounts of cryopreservative (See Martinson et al, ¶0064-0070).  Martinson et al further teach methods for thawing cells such that they can later be used (See Martinson et al, ¶0071-0076).
Therefore, though Rezina directly transplants the NKx6.1+/CHGA+/Insulin+ Stage 6 cells, it would have been prima facie obvious to have alternatively cryopreserved the NKx6.1+/CHGA+/Insulin+ Stage 6 cells of Rezina for the purpose of cell banking and/or performing quality control, and then thawing the cells for subsequent transplantation into a mammalian subject for the purpose of therapy, when appropriate.  This conclusion of obviousness is based off a teaching in the prior art (Martinson et al).  One would have had a reasonable expectation of successfully cryopreserving the Stage 6 cells of Rezina based on the instructions of Martinson et al.
Regarding claim 25: From figure 17B it appears that approximately 57% of the entire cell population (of Stage 6 cells) are Nkx6.1+/CHGA+, which means that at least 50% of the endocrine cells are NKx6.1+/CHGA+.
Regarding claim 26:  Rozenia teach that 30% of the entire cell population are NKx6.1+/CHGA+/Insulin+, this means that at least 25% of the endocrine cells are NKx6.1+/CHGA+/Insulin+. 
Regarding claim 27: Rezina teach that the NKx6.1+/CHGA+/Insulin+ Stage 6 cells mature into insulin-secreting cells upon transplantation into a mouse.  There is a reasonable basis to conclude that the NKx6.1+/CHGA+/Insulin+ Stage 6 cells (which are human cells) would also demonstrate this ability upon transplantation into a human.  The basis for this conclusion is that Rezina teach the cells of their method can be implanted into a human subjects.  
Regarding claims 28 and 30: Rezina teach the Stage 6 cells can be in the form of aggregates (See Rezina, ¶0114, 0300, claim 32).  
Regarding claim 31: Rezina does not explicitly state the NKx6.1+/CHGA+/Insulin+ Stage 6 cells mature into insulin-secreting cells that secrete insulin in response to glucose stimulation, but given that Rezina does teach the recipient mice generate C-peptide up to 20 weeks following transplantation, there is a reasonable basis to conclude that the insulin secretion (which generates the C-peptide) is in response to glucose in the normal diets of the mice, meaning the mature cells meet the functional limitation that the insulin-secreting cells secrete insulin in response to glucose stimulation. 
Regarding claims 32 and 33: Rezina teach the cells can be provided in a porous non-degradable device for implantation (See Rezina, ¶0160).  A porous non-degradable device reads on a semipermeable encapsulation device comprising perforations.  Martinson et al further teaches a specific semi-permeable encapsulation device comprising pores, specifically designed for implantation of pancreatic progenitor cells for the purpose of treating diabetes.  It would further have been prima facie obvious to use the use of the specific semipermeable encapsulation device comprising perforations taught by Martinson as the porous non-degradable device in the method of Rezina.  

Claims 21-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezina (US 2014/0186305), in view of Martinson et al (US 2010/01245654), and further in view of Green et al (US 2010/0112691).
The teachings of Rezina and Martinson et al are taught above.
Regarding claim 29: Rezina does not teach the size of the aggregates of the Stage 6 cells.  However, in describing cell aggregates/clusters of cells at other Stages, Rezina teach cell clusters having diameters of less than about 100 microns (See ¶0122, 0165).  
Green et al is also directed to differentiation of pluripotent stem cells to pancreatic progenitor cells.  Green et al form aggregate clusters of cells.  Green et al teach that cell aggregates having a diameter in the range of 50 to 600 microns is appropriate to maintain cell viability (See Green et al, ¶0082).  This size range is in line with the cluster size otherwise taught by Rezina. 
Based on the teachings of Green et al, and the general knowledge the artisan of ordinary skill, it is submitted it would have been prima facie obvious to have optimized the cell aggregate size in the method of Rezina and that such optimized size would be expected to be within the range of 50-600 microns in diameter.  Optimization would be based on maintaining cell viability within the 3D aggregate.  

Additional Prior Art
	The following comments are made about prior art of record, which is not relied upon for a rejection: 
Kelly et al (Nature Biotechnology, 2011): 
Kelly et al generate pancreatic progenitor cells from hES cells.  Kelly et al describe the pancreatic progenitor cells as a mixture of cell types, including pancreatic endoderm (PE) cells and polyhormonal endocrine cells (See Kelly, Pg. 750, 1st col). 
Kelly et al separate out pancreatic cells types from the mixture based on expression of surface markers CD200, CD318 and/or CD142.  Kelly et al then use rotational culture to reaggregate the cells (See Kelly et al, Pg. 751-752 “Separation of pancreatic...”).  Aggregates from the CD200-bound and CD318-bound fraction cells comprised 85% CHGA+ cells (for both CD200-bound aggregates and CD318-bound aggregates) (See Kelly et al Fig. 3b,c).  
Kelly et al assess the developmental potential of isolated polyhormonal or PE cells by implanting aggregates of unenriched or CD318-enriched cells (containing high proportions of CHGA+ cells), and then recovering after three to nine weeks.  Kelly et al report the unenriched, but not CD318-enriched aggregates, gave rise to insulin-expressing cells.  Kelly et al report the originally polyhormonal CHGA+ cells gave rise to singly-hormonal glucagon+ cells (See Kelly et al, Pg. 752-753 “Developmental potential of endocrine cell-enriched...” & Fig 4a-p).  
Kelly et al conclude it is the CHGA- PE cells that give rise to islets with glucose-responsive insulin-secreting cells in vivo (See Kelly et al, Pg. 750, col. 1). 
Therefore, while Kelly et al generate aggregates of CHGA+ endocrine cells, these CHGA+ endocrine cells do not meet the functional limitation of endocrine cells that mature into insulin-secreting cells when...transplanted into a mammalian subject. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633